Citation Nr: 0639605	
Decision Date: 12/20/06    Archive Date: 01/04/07

DOCKET NO.  03-25 301A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease and scoliosis of the lumbosacral spine. 

2.  Entitlement to service connection for a left knee 
disorder, to include degenerative joint disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick Watts, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1969 to 
February 1972. 

This matter comes before the Board of Veterans' Appeals on 
appeal from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied the benefit sought on 
appeal. 

The issue of service connection for a left knee disorder, to 
include degenerative joint disease, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC. 


FINDING OF FACT

Degenerative joint disease and scoliosis of the lumbosacral 
spine were incurred in or aggravated by service. 


CONCLUSION OF LAW

The criteria for service connection for degenerative joint 
disease and scoliosis of the lumbosacral spine are met. 
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied. See 38 U.S.C.A. §§  5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006). The notification obligation in this 
case was accomplished by way of letters from the RO to the 
veteran dated in April 2002, April 2003, and July 2003.  In a 
May 2006 letter, the RO advised the veteran that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is granted, as required by 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Since 
this decision grants service connection, the veteran is not 
prejudiced by the failure to provide him that further 
information, because the RO will, upon issuance of this 
decision, assign a disability rating and an effective date 
for service connection. 

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159(c) (2006), as indicated under the facts and 
circumstances in this case. The RO obtained the veteran's 
service medical records as well as his VA medical records. 
Copies of these records were provided to the veteran. 

The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal. Therefore, the Board finds 
that duty to notify and duty to assist have been satisfied 
and will proceed to the merits of the veteran's appeal.

The veteran contends that his degenerative joint disease and 
scoliosis of his lumbosacral spine arise from his service as 
a paratrooper. Applicable law provides that service 
connection will be granted if it is shown that a veteran 
suffers from a disability resulting from an injury suffered 
or a disease contracted in the line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in the line of duty, in the active military, 
naval, or air service. 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2006). Service connection may also be 
granted for certain chronic diseases, such as arthritis or 
degenerative joint disease, when the disease is manifested to 
a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006). In addition, service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that a disease was incurred 
in service. 38 C.F.R. §  3.303(d) (2006). Generally, to prove 
service connection, the record must contain: (1) Medical 
evidence of a current disability, (2) medical evidence or in 
certain circumstances, lay testimony of an in-service 
incurrence or aggravation of injury or disease, and (3) 
medical evidence of a nexus or relationship between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341, 346 (1999); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995). 

The veteran's record of discharge (DD Form 214) shows that he 
received the Parachute Badge, Air Medal, and Combat 
Infantryman's Badge, and that he completed basic airborne 
training. The veteran's own statements recount his experience 
in making parachute jumps as well as jumping from helicopters 
(often while carrying heavy loads of gear) while serving in 
Vietnam. 

Because the veteran served in combat as evidenced by his 
receipt of the Combat Infantryman's Badge, his account of 
combat service incidents is presumed credible, but only as to 
the in-service events.  See 38 U.S.C.A § 1154(b) (Providing 
in substance that in the case of veterans of combat, VA shall 
accept as sufficient proof of service-connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service, satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions, 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran. Service- connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary); see 38 C.F.R. § 
3.304(d).

The veteran's service medical records show that in October 
1971 he complained of a sore left side that Army medical 
personnel noted might involve a muscle spasm. 

The veteran was seen at a VA medical center for his 
complaints of back pain in September 2001. After reviewing 
the results of radiological tests, a VA physician stated that 
the results showed that the veteran has scoliosis of the 
lumbosacral spine and that "[t]his is most likely due to 
muscle spasm secondary to the back pain you have experienced 
ever since your duty in the military as a paratrooper." 
In this regard, the veteran may provide competent lay 
evidence, as he did to the examiner, that he has had 
continuous pain "ever since" his military duty as a 
paratrooper.  "Competent lay evidence" means "any evidence 
not requiring that the proponent have specialized education, 
training, or experience."  Lay evidence is competent "if it 
is provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person."  38 C.F.R. § 3.159(a)(2); Bruce 
v. West, 11 Vet. App. 405, 410-11 (1998) (one not a medical 
expert is nevertheless competent to offer evidence of his 
symptoms in support of a claim for an increased disability 
evaluation); see Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  

Another VA physician examined the veteran in July 2002 and 
his assessment was that the veteran's scoliotic curve was 
within normal limits. The second VA examiner stated that back 
pain is common for someone of the veteran's age, but "...it 
should be noted that the frequent repetitive hard landings 
caused by paratrooper activity could exacerbate what is 
likely the natural process of degenerative disease." The 
second VA examiner concluded that it is less likely than not 
that the veteran's complaints of back pain were related to 
his military service. 

The claim appears to have been denied, in part, by the RO 
because the veteran presented no proof that he served as a 
paratrooper.  However, the veteran's report of separation 
from the Armed Forces clearly indicates that he served as he 
reported, and as a combat veteran, his account of such 
service is presumed credible.  

As to the statements by VA physicians, their evidence is in 
relative balance. One physician stated that the veteran's 
scoliosis of the lumbosacral spine was most likely due to 
muscle spasm secondary to the back pain the veteran 
complained of since service. Another VA physician found it 
less likely than not that the veteran's scoliosis of the 
lumbosacral spine was caused by an injury related to service, 
but he also stated that the hard landings that were part of 
the veteran's activities as a paratrooper could exacerbate 
the natural process of degenerative disease. 

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the weight of the evidence is in approximate 
balance and that the claim will be granted on this basis. 
38 U.S.C.A. § 5107(b) (West 2002); Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 
(1993) (observing that under the "benefit-of-the-doubt" 
rule, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the claimant 
shall prevail upon the issue). 

Therefore, based on this record, service connection for 
degenerative joint disease and scoliosis of the lumbosacral 
spine is established. The veteran's service as a paratrooper 
is shown through his service medical records as well as his 
record of discharge. The opinions of two VA physicians are 
that the veteran's activities as a paratrooper was most 
likely due to muscle spasms secondary to the back pain the 
veteran complained of while in service and that these 
activities at least exacerbated a natural degenerative 
process. With the evidence in balance, the benefit of the 
doubt places the evidence in relative balance, and the claim 
will be granted on this basis.  

ORDER

Service connection for degenerative joint disease and 
scoliosis of the lumbosacral spine is granted. 


REMAND

The record shows that the veteran had one complaints of left 
leg pain began while in service. As noted above, because he 
served in combat, his account of heavy load bearing while 
serving in combat as a paratrooper is presumed credible.  The 
record indicates that although the veteran was afforded a VA 
examination in May 2001, the veteran had not then provided 
the account of his in-service activities that he outlined in 
his substantive appeal.

Thus, because the VA examination was not conducted with an 
accurate review of the record of the veteran's military 
service, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
examination of his left knee to ascertain 
whether the veteran's left knee  
disorder, including degenerative joint 
disease was caused by any incident of 
active military service, including his 
service as a paratrooper. Any and all 
indicated evaluations, studies and tests 
deemed necessary by the examiner should 
be accomplished. The claims file must be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner must acknowledge such review 
in any report generated as a result of 
this remand. 

2.  The RO/AMC should take such 
additional development action as it deems 
proper with respect to the claims, 
including the conduct of any other 
appropriate VA examinations, and follow 
any applicable regulations and directives 
implementing the provisions of the VCAA 
as to its notice and development.  
Following such development, the RO should 
review and readjudicate the claims.  See 
38 C.F.R. § 4.2 (If the findings on an 
examination report do not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.).  If 
any such action does not resolve the 
claims, the RO shall issue the appellant 
a Supplemental Statement of the Case.  
Thereafter, the case should be returned 
to the Board, if in order.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006). 



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


